UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7612



MICHAEL W. SLOAN,

                                             Plaintiff - Appellant,

          versus


GEORGE E. DEEDS; MR. CROWELL, Institutional
Investigator at Keen Mountain Correctional
Center; JANET SALYERS, Hearings Officer/KMCC,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-97-522-R)


Submitted:   February 26, 1998             Decided:   March 19, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael W. Sloan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are "mandatory and

jurisdictional." Browder v. Director, Dep't of Corrections, 434
U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.
220, 229 (1960)). Parties to civil actions have thirty days within

which to file in the district court notices of appeal from judg-

ments or final orders. Fed. R. App. P. 4(a)(1). The only exceptions
to the appeal period are when the district court extends the time

to appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).
     The district court entered an order on September 22, 1997,

extending the appeal period an additional thirty days; Appellant's

notice of appeal was dated November 1, 1997, which is beyond the

thirty-day appeal period. Appellant's failure to note a timely ap-

peal leaves this court without jurisdiction to consider the merits

of Appellant's appeal. We therefore dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2